MacIntyre, J.
The defendant was charged with hog stealing. The owner of the hog testified: "I lost a hog sometime in June or July, 1935. . . I missed the hog in Lee County in the year 1935. . . I missed the hog in June or July, 1935.” The evidence was sufficient to authorize the jury to find that the venue was proved in Lee County.
The judge charged the jury, "that the possession of property proved to have been recently stolen, if that possession is not satisfactorily explained to the jury, is a circumstance that you would have a right to consider along with the other evidence in the case, in determining the guilt or innocence of the defendant. *202If explained, such possession could not be counted as a circumstance.” This instruction was not subject to the objection that the court assumed the hog was stolen, and that the defendant’s possession in October, 1935, after the hog was missed in June or July, 1935, was a recent possession.
The evidence warranted the judge in charging the jury on confession, as follows: “Now it is a question of fact, under this record, for you to settle, .whether there was a confession of guilt or not. In order for a statement made by a defendant to amount to a- confession, it must go far enough to- admit the body of the crime — that is, the commission of the crime. If you do not find such statements were made as amount to a confession, of course the principles of law I have just given you relative to a confession would not be applicable.” See Grubbs v. State, 53 Ga. App. 377 (186 S. E. 104).
The evidence was amply sufficient to authorize a verdict of guilty.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.